Joseph S. Covell v. Commissioner.Joseph S. Covell v. CommissionerDocket No. 38192.United States Tax Court1953 Tax Ct. Memo LEXIS 85; 12 T.C.M. (CCH) 1181; T.C.M. (RIA) 53336; October 22, 1953Joseph S. Covell, 703 Walnut Street, Philadelphia, Pa., pro se. Edward Pesin, Esq., for the respondent.  HILL Memorandum Findings of Fact and Opinion This proceeding involves a determination of deficiency in income tax for the calendar year 1948 in the amount of $258. The only issue not conceded by petitioner at the trial presents petitioner's claim for dependency credit for his minor sons, Carl and Jerry, for the taxable year 1948. At the conclusion of the submission of evidence it was announced from the bench that decision would be entered for respondent in the amount of the deficiency determined. Findings of Fact The petitioner, Joseph S. Covell, resides at 703 Walnut Street, Philadelphia, Pennsylvania. His return*86  for the taxable year 1948 was filed with the collector of internal revenue for the first district of Pennsylvania. During the taxable year 1948 the petitioner lived apart from his wife and two children, and under support orders of the Montgomery County Court (Pennsylvania) paid the amount of $982.50 for their support. The support orders, dated November 21, 1947, and April 9, 1948, made no allocation of support payments between the petitioner's wife and two minor children. Petitioner made certain other incidental payments to or on behalf of his sons during the taxable year 1948. Petitioner offered no evidence to establish that he contributed more than one-half of the support of his two children during the taxable year 1948, and admitted that he was unable to do so. Opinion HILL, Judge: Petitioner is not entitled to exemptions under section 25 (b) of the Internal Revenue Code for his sons, Carl and Jerry, for the taxable year 1948. Decision will be entered for the respondent for the amount of the deficiency determined herein. Decision will be entered for the respondent.